Citation Nr: 9911136	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  97-04 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to 
December 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied a 
total rating for compensation based upon individual 
unemployability.  The Board remanded this claim in April 
1998.  The requested development has been accomplished, to 
the extent possible, and the case has been returned to the 
Board for further appellate review.


FINDING OF FACT

Service connection is in effect for spondylolisthesis L5-S1 
with fusion L4-S1 with VSP plate fixation, which is evaluated 
as 40 percent disabling.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
based on individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.16 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that due to his service-connected 
spondylolisthesis L5-S1 with fusion L4-S1 with VSP plate 
fixation, he is unemployable.

The appellant underwent a VA examination in September 1995.  
The VA examiner stated that the appellant reported that he 
had developed meningitis while in service and that since 
then, he had had low back pain that required surgery in 1987.  
The appellant stated that he continued to have low back pain, 
which was worsened by activity such as walking or standing.  
The appellant reported that there was occasional radiation 
down into the right leg, but no weakness of the legs.  In 
1987, the appellant underwent three lumbar operations, 
including a lumbar fusion.

On physical examination, the appellant had a loss of his 
lordotic curve of his lumbar spine.  He walked in a somewhat 
stooped-over posture.  He had normal muscles of his spine.  
He had a well-healed lumbar incision.  He had decreased range 
of motion with flexion of 40 degrees, extension of 0 degrees, 
right and left lateral flexion of 20 degrees, and right and 
left lateral rotation of 20 degrees.  There was mild pain 
with all ranges of motion.  Neurologic examination was 
normal.  Lumbosacral spine films revealed a Grade I 
spondylolisthesis at L5-S1.  They also revealed bony fusion 
from L3 to S1 bilaterally in the posterolateral region and 
also a spinal implant with pedicle screw fixation from L3 to 
L5.

The appellant had an RO hearing in June 1997.  He stated that 
when he underwent the September 1995 VA examination that the 
examiner did not physically examine him.  He stated that he 
worked as a truck driver and operator, a security guard, and 
a summer social worker.  The appellant stated that he last 
worked in 1985 or 1986.  He stated that he was awarded Social 
Security Administration disability benefits in 1987 based on 
his back problems and headaches.  He stated that he went to 
vocational rehabilitation and that was sent out for three 
jobs, but because of his back problems he was unable to do 
the job.  

The appellant stated that he could not always get out of bed 
in the mornings because of pain.  He stated that he was 
confined to his home unless someone was able to drive him 
around.  His brother testified that he tried to help his 
brother out because his brother was unable to do certain 
things like mow the lawn.  He would have his brother over for 
dinner to help him out.  He stated that he would call his 
brother (the appellant) and that the appellant would be 
crying because he was in so much pain.

In November 1996, a VA vocational rehabilitation specialist 
stated the following:

[The appellant] is a 46[-]year[-]old male 
who is 40% service connected with the 
[VA] and has been rated with Social 
Security as 100% since 1987.  He has not 
worked since 1984 (twelve years).  He did 
not complete high school and a recent 
attempt to work on his GED was not 
successful.  He complains of chronic back 
pain, blurred vision, inability to 
concentrate and frequent headaches.  With 
his inability to advance his educational 
level or work skills[,] it is not 
reasonable to expect that this individual 
will return to full[-]time work 
activities.

In the April 1998 remand, the Board sought to clarify the VA 
vocational rehabilitation specialist's statement.  The Board 
asked that the vocational rehabilitation specialist should 
provide a basis for the opinion that with the veteran's 
inability to advance his educational level or work skills it 
was not reasonable to expect that this individual would 
return to full time work activities.  In particular, the 
Board asked the vocational rehabilitation specialist which 
tests were administered to the veteran and when was 
vocational rehabilitation initiated?  The Board asked that 
all documentation that supported the opinion must be 
submitted, and if there was no documentation, that such 
should be noted.  The Board remanded the claim for, in 
addition to the above opinion, a copy of the appellant's 
vocational rehabilitation folder and Social Security 
Administration records.

The Board received a response in February 1998 from the VA 
vocational rehabilitation specialist.  He stated that the 
letter referenced on the appellant was written after a 90 
minute interview with the appellant on December 29, 1996 and 
a comprehensive medical chart review completed on November 
19, 1996.  He stated that no other testing was completed.  He 
stated that the information in the letter was a reflection of 
medical chart information and statements made by the 
appellant.  The vocational rehabilitation specialist stated 
that he was unable to verify the GED attempt through VA 
records and that such information may have been available 
elsewhere.  He stated that all other information would be 
located in his medical chart in the medical records 
department.  He stated that, "Given the information 
available in the medical chart at the time of the review, 
statements made by the veteran and information available via 
disability research[,] an opinion was rendered.  Assuming 
this information remains accurate[,] the statement in the 
original letter would be an appropriate description of the 
veteran[']s situation."

The Social Security Administration documents reveal that the 
appellant is receiving disability benefits based upon severe 
cervical and lumbar spine impairments and a mental 
impairment.  The records have been associated with the claims 
file.  The RO reported that the appellant did not have a 
vocational rehabilitation file.

It must be noted that the appellant underwent a private 
examination by Dr. Robert A. Greenberg.  The appellant 
reported that he had spondylolisthesis at age 18 and began 
having low back pain at that time.  He stated that he was 
involved in a motor vehicle accident in 1984, which severely 
injured his lumbar spine and neck.  He stated that he 
underwent three lumbar surgeries between 1986 and 1988.  He 
stated that he also underwent a cervical spine fusion.  He 
further reported chest pain.

Upon physical examination, Dr. Greenberg noted that the 
appellant had decreased range of motion in the cervical and 
lumbar spine.  There was lumbar pain climbing onto and off 
the examination table; however, there was no lumbosacral 
spasm present.  There was a healed lumbosacral scar.  There 
was positive straight leg raising, bilaterally, at 
45 degrees.  There was no motor, sensory, or reflex 
abnormalities noted.  He walked with a slow, broad-based 
gait, but did not require any assisting device for 
ambulation.  The impressions were severe left-back pain, 
secondary to lumbar disc disease; severe neck pain, secondary 
to cervical disc disease; and atypical chest pain.  Dr. 
Greenberg stated that, "Based on these medical findings[,] I 
felt that the patient would be unable to perform work-related 
activities that required heavy lifting or bending."  X-rays 
taken at that time revealed status post posterior pedicle 
fusion with pedicle screws on the right from L3 through L5 
and on the left from L3 through L4.  There was a solid-
appearing intertransverse process bony fusion mass on the 
left from L3 through sacrum and on the right from L4 through 
the sacrum and the bony mass at L3-L4 had some lucencies in 
it and may not have been solid.  On the lateral view, there 
was a Grade I-II spondylolisthesis of L5 on S1.  The 
remainder of the lumbar spine was unremarkable.  

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341 (1998).  The provisions of 
38 C.F.R. § 4.16(a) (1998), establish, in pertinent part, 
that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than the total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided that, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

Service connection is in effect for spondylolisthesis L5-S1 
with fusion L4-S1 with VSP plate fixation, which is evaluated 
as 40 percent disabling.  Thus, the appellant does not meet 
the requirements set forth in 38 C.F.R. § 4.16(a).  
Therefore, he has no legal merit to the claim based upon 
schedular requirements.  

The Board has thoroughly reviewed the claims file in its 
entirely.  The Board must note that no medical professional 
has stated that the appellant's service-connected 
spondylolisthesis L5-S1 with fusion L4-S1 with VSP plate 
fixation renders the appellant unemployable.  In the 
vocational rehabilitation specialist's November 1996 letter, 
he noted that the appellant was complaining of chronic back 
pain, blurred vision, inability to concentrate, and frequent 
headaches.

The Board sought clarification as to the vocational 
rehabilitation specialist's opinion, as he clearly did not 
state that the appellant was unemployable because of his 
service-connected spondylolisthesis L5-S1 with fusion L4-S1 
with VSP plate fixation.  In the vocational rehabilitation 
specialist's May 1998 letter, he did not state that the 
appellant's service-connected spondylolisthesis L5-S1 with 
fusion L4-S1 with VSP plate fixation rendered the appellant 
unemployable.  Instead, he confirmed his prior statement 
which addressed the appellant's back, blurred vision, 
inability to concentrate, and headaches.  The Board cannot 
construe this statement as contending that the appellant is 
unemployable due to his service-connected spondylolisthesis 
L5-S1 with fusion L4-S1 with VSP plate fixation.  
Additionally, Dr. Greenberg's finding that the appellant was 
"unable to perform work-related activities that required 
heavy lifting or bending" after entering three diagnoses is 
negative evidence that the appellant is unemployable due to 
his service-connected back disorder.

With respect to extraschedular criteria, review of the record 
reveals that the RO expressly considered referral of the case 
to the Director of the Compensation and Pension Service for 
the assignment of an extraschedular rating under 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b) (1998).  When a veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, and he/she fails to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), the rating board should submit the case to the 
Director of Compensation and Pension Service extraschedular 
consideration.  38 C.F.R. § 4.16(b).  The governing criteria 
for such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1); see also Fisher v. Principi, 4 Vet. 
App. 57, 59-60 (1993) and VAOGCPREC 75-91 (1991).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In the July 1997 supplemental statement of the case, the RO 
stated that the appellant's disability picture was not found 
to be so unusual or exceptional to render impractical the 
regular standards and the extraschedular provisions.  The 
Board has reviewed the record with these mandates in mind and 
finds no basis for further action on this question.  See 
VAOPGCPREC. 6-96 (1996).  The appellant has not alleged, and 
the evidence does not establish, frequent periods of 
hospitalization.  Although there is evidence of 
unemployability, that status has been attributed to numerous 
conditions.  The effect of impairment due to the nonservice-
connected disabilities may not be considered.  Even the 
appellant, in a Social Security Reconsideration of Disability 
Report noted that his status was influenced by his back, his 
head, his legs, his memory, and his nerves.  The Board finds 
that the entire record, as a whole, establishes that the 
appellant's unemployability status is not due to the service-
connected spondylolisthesis L5-S1 with fusion L4-S1 with VSP 
plate fixation alone.  

Accordingly, a total rating for compensation on the basis of 
individual unemployability is not warranted.



ORDER

A total rating for compensation on the basis of individual 
unemployability is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

